MEMORANDUM **
Harvey Lauria appeals pro se the grant of an unopposed motion for summary judgment in favor of Equifax Information Services, LLC. We review the grant of summary judgment de novo. See Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004). We affirm. Equifax met its burden to show that there was an absence of evidence to support Lauria’s claim of negligent and willful violation of the California Consumer Credit Reporting Agencies Act, Cal. Civil Code § 1785.1 et seq. See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986). Lauria failed to present specific admissible evidence to create a genuine issue of material fact for trial. Id., 477 U.S. at 324, 106 S.Ct. at 2553.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.